Dewey, J.
1. There was a sufficient consideration for tnc. transfer of the goods and the drawing of the orders by Bodge, inasmuch as he, by his marriage, became liable to pay his wife’s debts contracted before her marriage. Nor does the fact that Bodge was an infant at the time of his marriage, and when these actions were commenced, vary the nature of his liability in this respect. This liability of a husband for his wife’s debts is incidental to the marriage, which of itself vests in him all her personal chattels, and the right to reduce to possession all her choses in action, and therefore properly subjects him to the payment of her debts. Roach v. Quick, 9 Wend. 238. Reeve Dom. Rel. 234.
2. There being a sufficient consideration for the transfer of the goods and the drawing of the orders, we think the facts, which were offered to show a revocation of the transfer of the goods, were entirely inadequate to avoid the transfer and vest the property of the goods in the assignee. ’Jffie transfer of the goods by Bodge, accompanied by delivery, for the purposes stated, could not be defeated by the attempted disaffirmance of the contract of sale and delivery. The attempt to revoke the orders, after they were accepted, was equally ineffectual. Nor did the debts due from the drawees pass to the plaintiff by the assignment of Bodge’s property to him, though they had not paid the orders when the assignment was made.
*1693. The ruling of the court, that the burden of proof was with the plaintiff, to show that the defendants, when they took the transfer of the goods, &c. had reasonable cause to believe that Bodge was insolvent, was in conformity with the proper construction to be given to St. 1841, c. 124, § 3.

Exceptions overruled.